DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 1. This is a statutory double patenting rejection.
The claims are word for word exactly the same /identical.
Regarding claim 1, the table below shows that claim 1 of the patent contains the same elements as that of the elements of claim 1 of the instant application.



Instant Application 17556794
Patent No. 11206629
 A method by an Access and Mobility management Function (AMF) in a wireless communication system, the method comprising:
 A method by an Access and Mobility management Function (AMF) in a wireless communication system, the method comprising:
receiving, from a User Equipment (UE), a first message including capability information related to a periodic registration timer indication;
receiving, from a User Equipment (UE), a first message including capability information related to a periodic registration timer indication; 
determining whether to apply the periodic registration timer indication to the UE based on the capability information in the first message;
determining whether to apply the periodic registration timer indication to the UE based on the capability information in the first message;
transmitting, to the UE, a second message including the periodic registration timer indication based on the determination;
transmitting, to the UE, a second message including the periodic registration timer indication based on the determination; 
starting a periodic registration timer after completion of Registration procedure in case that the periodic registration timer indication is provided; 
 starting a periodic registration timer after completion of Registration procedure in case that the periodic registration timer indication is provided;
and restarting the periodic registration timer applying the periodic registration timer indication in case that the periodic registration timer expires and the UE is in CONNECTED mode.
and restarting the periodic registration timer applying the periodic registration timer indication in case that the periodic registration timer expires and the UE is in CONNECTED mode.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644